DETAILED ACTION
This Office Action is responsive to the amendment for application 17/067,285 filed on 15 August 2022. Claims 1-3, 5-6, 9, 11-12, and 15-have been amended, claims 4, 7-8, 10, and 13-14 have been cancelled, and new claims 21-26 have been added.
The double patenting rejection of claims 1-20 as presented in the previous Office action has been withdrawn in light of Applicant’s arguments and the amendments to the claims.
Claims 1-3, 5-6, 9, 11-12, and 15-26 have been allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statements dated 10 May 2022 and 29 July 2022 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Brian Leege (Reg. No. 64,901) on 8 September 2022.
Please amend claims 11-12 as follows:
11. The computer-implemented method of claim [[4]]1, wherein each of the one or more containers is executed by a virtual machine instance.
12. The computer-implemented method of claim [[4]]1, wherein the running of the ML model training job occurs based on use of a user-provided value indicating a role or set of permissions to be used for accessing resources within the service provider network.


Response to Arguments
Applicant’s arguments have been fully considered and are persuasive. The rejections of claims 1-3, 5-6, 9, 11-12, and 15-26 have been withdrawn.

Allowable Subject Matter
Claims 1-3, 5-6, 9, 11-12, and 15-26 are allowed, being herein renumbered claims 1-20.

The following is an examiner’s statement of reasons for allowance:
As applicant points out on pages 10-12 of the remarks dated 15 August 2022, the prior art of record does not teach or reasonably suggest the subject matter recited in such manners as in independent claim 1 “running the ML model training job based at least in part on use of the identified location of the container image, the identified storage location, the identified number of containers, and the identified stopping value, comprising: obtaining the container image from the container registry based on use of the identified location; executing one or more containers via use of the container image and based on use of the identified number of containers; providing training data to the one or more containers, whereby the user- provided ML training code executes and utilizes the training data to train the ML model for up to the duration indicated by the stopping value” in conjunction with the rest of the limitations of the claim, and similarly in independent claims 15 and 21.
These claimed limitations are not present in the prior art of record and would not have been obvious, thus all pending claims are allowed
Any comments that Applicant considers necessary must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R LABUD whose telephone number is (571)270-5174. The examiner can normally be reached Monday - Thursday 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMERSON PUENTE can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.L/            Examiner, Art Unit 2196                        

/EMERSON C PUENTE/            Supervisory Patent Examiner, Art Unit 2196